In a negligence action to recover damages for personal injuries, etc., which action was dismissed pursuant to CPLR 3404, the defendant County of Nassau appeals from an order of the Supreme Court, Nassau County, dated January 3, 1980, which granted plaintiff’s motion to vacate the dismissal and to restore the action to the Trial Calendar. Order reversed, on the law, without costs or disbursements, and motion denied. It was an improvident exercise of discretion for Special Term to restore the action to the Trial Calendar. Plaintiff failed to make the requisite showing of facts sufficient to excuse his delay in prosecution and to establish a meritorious cause of action (see Barasch v *882Micucci, 49 NY2d 594; Monahan v Fiore, 71 AD2d 914). Mangano, J. P., Gibbons, Rabin and Gulotta, JJ., concur.